Case 2:17-cv-01893-DSF-GJS Document 54 Filed 05/18/20 Page 1 of 2 Page ID #:316


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11         LARRY CHARLES CLEVELAND,               Case No. 2:17-cv-1893-DSF (GJS)
12                      Plaintiff
                                                   ORDER ACCEPTING FINDINGS
13               v.                                AND RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
14         J. FITTER,                              JUDGE
15                      Defendant.
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all
18    pleadings and other documents filed in this action, including the Report and
19    Recommendation (Dkt. 53, “Report”) of the assigned United States Magistrate
20    Judge. No objections to the Report have been filed within the time allowed. Having
21    completed its review, the Court accepts the findings and recommendations set forth
22    in the Report.
23    //
24    ///
25
26
27
28
Case 2:17-cv-01893-DSF-GJS Document 54 Filed 05/18/20 Page 2 of 2 Page ID #:317


 1          Accordingly, IT IS ORDERED that:
 2          (1)   Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint is
 3                DENIED;
 4          (2)   Defendant J. Fitter is ORDERED to file an Answer to the First
 5                Amended Complaint within 21 days of this Order.
 6
 7    DATED: May 18, 2020
 8                                        Honorable Dale S. Fischer
                                          UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
